Title: From Thomas Jefferson to John Vaughan, 16 September 1825
From: Jefferson, Thomas
To: Vaughan, John


Dear Sir
Monticello
Sep. 16. 25
I am not able to give you any particular account of the paper handed you by mr Lee, as being either the original, or a copy of the declaration of Independence, sent by myself to his grand father. the draught when compleated by myself, with a few verbal amendments, by Dr Franklin and mr Adams, two members of the Committee, in their own hand writing, is now in my own possession, and a fair copy of this was reported to the Committee, past by them without amendment, and then reported to congress. this paper should be among the records of the old Congress; and whether this, or the one from which it was copied, and now in my hands, is to be called the Original is a question of definition. to that in my hands, if worth preserving, my relations with our University gives  irresistable claims. whenever, in the course of the composition, a copy became overcharged, and difficult to be read with amendments, I copied it fair, and when that also was crouded with other amendments, another fair copy was made Etc. These rough draughts I sent to distant friends who were anxious to know what was passing. but how many, and to whom, I do not recollect. one sent to Mazzei was given by him to the countess de Tessé (aunt of Mde de la Fayette) as the original, & is probably now in the hands of her family. whether the paper sent to R. H. Lee. was one of these, or whether, after the passage of the instrument, I made a copy for him, with the amendments of Congress, may, I think be known from the face of the paper. the documents mr Lee has given you must be of great value, and until all these private hoards are made public, the real history of the revolution will not be known.Nothing has as yet been printed respecting our University worthy of notice. the annual reports of the Visitors to the legislature will give a true and minute history of it. these are in print, and safely preserved. whenever any thing shall be published, worthy of notice, I will take care to furnish it to our society. it would be premature as yet, our whole plan being not yet brought into action. The law, for example, has authorised 10. Professorships. the funds as yet enable us to establish 8. only. our scheme of intermediate colleges, as schools of preparation for the University, and for spreading among our citizens generally a subordinate, yet useful degree of instruction in the different branches of science, is  but in embryo. our Primary schools need yet great amendment. the whole plan may be seen in a bill I brought into our legislature in the year 1778, say 47. years ago. we are now executing it in detail, and with the improvemts which the intermediate change of circumstances, and advance of the human mind call for.I am still confined by indisposition, and not likely soon to be relieved from it. it is 4. months since I was at the University, altho’ but 4. miles from it. ever and affectionately yours,Th: J.